Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 24, 31-33, 35, 37-40, 42-44, 46-47 were amended and claim 48 was newly added in the response filed December 23, 2021.  Claims 1-23, 25-30, 34, 41 and 45 are canceled. Claims 24, 31-33, 35-40, 42-44 and 46-48 are currently pending. Claims 40 and 43-44 were withdrawn without traverse (filed February 23, 2021). Claims 24, 31-33, 35-39, 42 and 46-48 are the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan M. Michaud, Ph.D. on March 10, 2022 and March 14, 2022.

The application has been amended as follows: 
In the claims:
Please cancel claims 33, 40 and 43-44 without prejudice.


(a) is of the IgG type; and/or
(b) comprises a kappa () light chain;

35. (Currently Amended) An isolated polynucleotide molecule comprising a polynucleotide encoding the antibody

36. (Currently Amended) A vector comprising the polynucleotide molecule of claim 35.

37. (Currently Amended) An isolated host cell comprising the polynucleotide molecule of claim 35.

39. (Currently Amended) A pharmaceutical or diagnostic composition comprising the antibody, or the HTT-binding fragment thereof, of claim 24

46. (Currently Amended) The antibody the HTT-binding fragment thereof, of claim 24, wherein the HTT-binding fragment is selected from the group consisting of a single chain Fv fragment (scFv), an F(ab) fragment, an F(ab') fragment, an F(ab')2 fragment, and a disulfide-linked Fv fragment (sdFv) of the antibody of claim 24.

wherein the heterologous polypeptide comprises a sequence which is heterologous to the VH and/or VL region and is fused to or conjugated at the N- or C-terminus of the antibody or the HTT-binding fragment thereof; and is to increase the in vivo half-life of the antibody or the HTT-binding fragment thereof, or is a tag for purification or detection in immunoassays.

Rejoinder
4.	Claims 24, 31-32, 39, 42 and 46-48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	Claims 24, 31-32, 35-39, 42 and 46-48 are allowed.  Claims 24, 31-32, 46-48, 39, 42 and 35-38 were renumbered as claims 1-12 respectively.

6. 	The title was changed to “HUMAN-DERIVED ANTI-HUNTINGTIN (HTT) ANTIBODIES AND USES THEREOF”

Reasons for Allowance

7.	The following is an examiner's statement of reasons for allowance: Claims  24, 31-32, 35-39, 42 and 46-48 are allowed because the claimed antibody or fragment thereof, comprising the claimed sequences of the recited SEQ ID NOs: for the claimed the VH-CDRs1-3 and VH-CDRs1-3, and the claimed VH and VL for the claimed binding epitope recited in the claims sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. The claimed antibody or fragment thereof are enabling in view of examples 24-29 shown in the specification (see paragraphs [0169]-[0171], [0182], [0189], [0396]-[0404]; and figures 18-20, 22-A and 23). 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
March 14, 2022

/CHANG-YU WANG/Primary Examiner, Art Unit 1649